  Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 1 of 22 PageID #: 4
                                                         DLSTRICT CLERK

                                                   CASE SUMMARY
                                                       CASE NO. 37801
  Jasper N. Long vs. Faenas Transport, LLC                           §                   Location: District Clerk
                                                                     §                   Filed on: 01/22/2019
                                                                     §
                                                                     §

                                                       CASE INFORMATION

                                                                                       Case Type: Civil Case - Other


     DATE                                               CASE ASSIGNMENT


                 Current Case Assignment
                 Case Number                        37801
                 Court                              District Clerk
                 Date Assigned                      01/22/2019



                                                       PARTY INFORMATION
                                                                                                              Lead Attorneys
Plaintiff           Long, Jasper N.                                                                           STOVER, SCOTT W.
                                                                                                                               Retained
                                                                                                                   409-3 84-3463(W)
Defendant           Faenas Transport, LLC

     DATE                                      EVENTS & ORDERS OF THE COURT                                           INDEX

  01/22/2019     fil CITAT!ON·BY CERTIFIED MAIL
                   Party: Defendant Faenas Transport, LLC

  01/22/2019    Citation
                Faenas Transport, LLC
                Returned Unserved
                03/26/2019

  01/22/2019     ffl Original Petition (OCA)
                   Plaintiff's Original Petition

  01/24/2019     fil CITATION
                   Party: Defendant Faenas Transport, LLC
                   2ND ISSUANCE; EMAILED TO KIM/SCOTT· CB

  01/24/2019    Citation
                Faenas Transport, LLC
                Unserved

  0l/2412019     ffl REQUEST
                   Request for Issuance a/Service

  04/18/2019     fflAMENDED
                   Plaintiff's First Amended Petition filed by Scott Stover (local atty) & Dana K Martin-if
     DATE                                                  FINANCIAL INFORMATION

                 Plaintiff Long. Jasper N.
                 Total Charges                                                                                               440.00
                                                                                                                           I 440.00
                                                                                                                                 o.oo
                 Total Payments and Credits
                 Balance Due as of 4124/2019
                                                                                                                           I
                                                             PAGE I OF2                                            Printed on 04/24/20/9 al 9:24 AM
          Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 2 of 22 PageID #: 5


  CLERK OFTHECOURT                                                 PLAINTIFFORATTORNEY 110R PLAINTIFF .. ·
  Kathy Kent, District Clerk                                                              SCOTT W. STOVER
  121 N. Austin, Room 202                                                                         POBOX480
  Jasper, Texas 75951                                                                       JASPER TX 75951
  409-384-2721                                                                                   409-384-3463



                                                                                                    C Op y
                                                             CAUSE NO. 37801                                               Cj


                                                        THESTATEOFTEXAS
                                      CITATION EOR£ERS0NAL
                                                       t
                                                           SERVICE
                                                /i"-�i· -s ·��t'.i; .. �). f(! ;;1, & /:, e:>,.·�-
                                                   =
                                         .,:c·:!";;;
 NOTICE TO DEFENDANT_�.,/'¥:cjy h_ayebc.1.en,,.siied. Youma)'e!)lpl.oy,',!JTI attorney. If you or your attorney
 do not file a written answe,.�-�W;t!le"9,J�t;!cwllp1,i�sued this citii,fibrl[qir:f�ri'f):�}>cl,<: (10:00) A.M. on the Monday


                                                                                                : ?::�>�",
 next following the exP.iriitioji<?of ,µyenty,:J(20)fiday� after yoi,IJ wet�: s·�ryed "tliircifatjon and petition, a default
 judgment may be     ,1t,�r�:yoii:i 1\.��:· - ··�;::                 "\::·0/., t·... ,:'
                                                                     ,•.
                                                                             -·. ..    ,'.
                                                                                           �-, ..
                                                                                ·-:.·




                                                                                                             Deputy



      Came to hand on the                   day of                                          201__, at
____o'clock              -.M. and, executed at-------� -----------­
County, Texas, on the              day of                                , 201_ at              o'clock
_.M., by delivering to the within-named defendant, in person, a true copy of this Citation.
                                          ________________County, Texas

                                                       BY:                  --c-:--=---
                                                             ------------=-Constable/Deputy
Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 3 of 22 PageID #: 6




COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE. OR
                         CLERK OF COURT

In accordance with Rule 107: The officer or authorized person who serves, or attempts to
Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 4 of 22 PageID #: 7




    ..JJ
    rl
    rl
    u,




                                                             Postmark
                                                               Here

   0 ,Cl
   rn rn
   U1 ;U1 T
    o •o
               s FAENAS TRAN SPORT, LLC
    I'- . I'- , 4436 SOUTH
   ,-'I ' ,-'I             ORLEANS WAY
   0 :c ! WEST VALLEY CITY UT. 8 120 ·············-·····················
   I'- . I'-                  ,     4
              etw.�e. 37Sof                    ··------------------------------- --
           Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 5 of 22 PageID #: 8

                                                                                                                                                  FORRBTURN                                            ..
  ';'CLERKD.F THE CO.ti.RT'T:,?,,; ,s·                                      . <               ..
                                                                                              ..
                                                                                                         ,• ,:·.      PLAINTIFF ORATTOR.Jli'.EY,FOI! .PL�TIFF ,< .. •. ·
    Kathy Kent, District Clerk                                                                                                                    SCOTT W. STOVER
    121 N. Austin, Room 202                                                                                                                                POBOX480
    Jasper, Texas 75951                                                                                                                               JASPER TX 75951
   409-384-2721                                                                                                                                           409-384-3463

                                                                                                   CAUSE NO. 37801
                                                                                       THESTATEOFTEXA S
                                                                 CITATION EORPERSONAL SERVICE
                                                                   ... -�= i-;-/�Jij il,_ f@:: f�:J \} i\·- .:�."',..
 NOTICE TO DEFENDANT:�XY<'m- lta.ve b�_enj'ued.. You·may. �!nPJ.PY::.!!l1 attorney. If you or your attorney
 do not file a written answc_;.5,-�it}r,e 'BI��wnr,_iJSUed this cit�norl1bi"i(:#'g'.fl.Oc!$_(lO:OO) A.M. on the Monday
 next following the exp_iriltili!)':of wln�J{20;1:4ay� after yow wer� i�fv'ed "tlii�icitatjon and petition, a default
 judgment may be t�eii'ligafgst-yo��'t,                                                 �-..Y,�o,..r:·-.
                                                                                                                                                              �.�r:�:��-
                                                                   1            r
                            .r               .'"_ \1, ·'-"�:  ·- '. '�,;P//t
                                                                     =�   ·�
                    /=����.• ( �1;.,_ [ J� .,,,::�·""                    • -:._




                                                      ' .-
              r.'J 7··- ._�.�
                                             ...�
                                          :-�r  , h  J:�
                                                    · _.):·�·::_,_                 :f, � ·��                        ''·,::_::··{:://\t \__ ·\ ->§.��-��i'\.
 GREET.fNGS:' you,aie n�t¢Ui�;coinmanded to ;1ti5,h'ear oefore the Distr1c't;C.i�r.k qf)ii§per...<:;,0Jµ1�, Texas, to
 be held atr.th� Co�i:iuse,--9f;�aig Cognty in Jasp.�WJ�per §1i-\mtr�-.It1�, b'y:�rit a',wrltten                                                                                    ans�fF
                                                                                                                                                                           to Original
 Petition {©tA.) at or: befote'.1:eini'clock.Q0:00) '.A'Th'1. ori<th�'Nioncfay next 'itfte�•.the,expirat�ri'of'twenty (20)
 days aft��1hlififtn1 :s e6'1dtih�f�of,· i1%�y:of;J;lLAINi:i1i'"'s ORIGINAI./l'ETITION�Whicn:accompanies
 this cita{i2�
            , i11,CJaus�INuji\�!ii:'0J�Ol,                         file'i{JiiiJthJJiiG��t�tsa1d
                                                                          -                                      Court on�@fqate: fanil!.I1�, 2019, and
 Style d� � ·�•a'!, �                                    ...,.                         �r�< ·:··1--;::i
                                                                                                  =.·· 'ir·�                    •--:•::::�··i ' t I� ·•
                                      !:..;�i-     ,}T , ·•                                                                                      L, ·-;,;,i �/ q -s�
                                                                                               . :
                                    4




                                             �.: i�!.� V'                                                                        �'t: ! ·\?
                                                                                                                            -;.                                                 r
                                                                                              ·-��:§. ...-=_:.'                               '
                                                                                  .Afih�t                 . �- .
                              ,...-d!1   �   u� �.-
                               .,
           er,�� 1;,:-:.2:::·.� ,t • ... ,_.::;�) � � !
                                                                                                                                                                      ""
                                                                               .-·1E��!-        i   �tjJ'1��.                ..��1�11�>:2                   ....... ,_�. §
 JASPER N, k<\?N.G VS. F;\EN,!\S''.'f�SPORT,                                        Ll.:Giil,tr�  ..                       "ci/:J         .11 ::::/ ./    .'           .�.             ;''-')
         � ,;� -                                                                                                      ..
                                                                                                   'id
                          ..  __J g�•:11 "ii .Q                                       ··;-,�:«
                                                                                       '"'                                                               ..

                                                      �ri�i!IJ�111;�thf
                                                                                                                                  �:::-   ?i   � � �--                     ""          � .�:.:!_}
 The officec���cufihg thi�                               same according\9 th�;f!��te�:Pts of law, :/ig1•the mandat es
                              .                                                                           .
 thereof, ancl..miµce due retw,p. aqiie '{llW:uirects. ,.. , - .,              ,   · , .; ·· ... · ,    "�"·
               �t"?f "�.                                    :�             �:·"�,_>�==-'":/       �/ . ," ·:··), ....
                                \. ��!:?.'.;"�-x: }IS:>·   ··
                                                                                                                                                                                         H
                                                                   J,! ,.;




                                                                                                                                                                                                      · r�)
                                                                                                          I'.,�� •.




                         ·-,,:t�·..._
 Issued and gi�t1ri' in1der my haritl..�&�ei({:i5f-iiri�;<;:b.uft a�1ispe!/fJx�s, this date: Janu11�;2!( 2019
                                                         "�;-"         :: :'./·:· ·:--"-;;):/if}.:.· ..· _"....J. ,e;:°'l .·. ·;:�:;>' ,,.,��uRrd    .  ;,  ,�
                               '-. ,,,..;                 ,, ..           ··                . ··           �athy  K'ent,.DIS    l'RIC..1'�1,.:E it··   .. .,,-:..

                                                      ��-ii�-,�:, .. �;f�i'.;;2" ,:;,� ��J':l '" ,,:.£�!f���!�S��:·�::'�OUN
                                                                                                                                                                 .,
                                             r                                                                                       ��TE
                                   · <. �:.             """··      �.,;      4.
                                                                          (fj "'·_:;_"" ,-.
                                                                                                           By'·.:i         -.,.                                                 -:..           e
                                                                                                                                                                                             •••      ,."' 0 �
                                                                     �-�\5F '.:g"Iff it�ti�'f4··i·i; u R N
                                                            '""""=.,,·-                                                                                                                             •••• 0 ,,

                                             sE Rv1                                                                                                                                 -,,i:ii�':fht�l
       Came to hand on the                    day of                                         201_, at
____o'clock                 .M. and, executed at _________,------ -----
County, Texas, on the               day of                                , 201_ at             o'clock
_.M., by de livering to the within-named defendant, in person, a true copy of this Citation.
                                           ____________ _ ___County, Texas

                                                                                  BY: _________                                                   ____ __ _
                                                                                                                                                    Constable/Deputy
Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 6 of 22 PageID #: 9




    COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE. OR
                             CLERK OF COURT

     In accordance with Rule 107: The officer or authorized person who serves, or attempts to
     serve, a citation shall sign the return. The return must either be verified or be signed
    under penalty or perjury. A 1:eJur!).�Stgn�lm.cl\lr.�pena!t� of perjury must contain the
    statement below in sµ,bsfan:tia)ly•tlreJ'ol)owing form: -· ·
                                                           ...._,'-'= ·.'c;'.. L·JI '-" "-:"'_.,, ·,.-�.·,=·- ·--'
                                                                                                                                  :< f;;l :t>--
                                                                                                                          ·.·::, .-f.,• -�.,., =,




                                                                                   �-; ..
    "M                                                                             ··:,�=.,_,
       y




                                                                                                                                                                             ,�,.],�·,ca :.'./l\C
                                                                                                                ;, ;; _.




                                                                                                                                                                             \,'.·�. 7;: i_ .i,�:
                                                                                                                        ,_,0.:.
                                                                                                                                ;J.,""'      ,.



                            ,;                           - ---"'-;·".- --- �.-'-(�. ·- "'. _ �.i_�t1�; 1i."""�- -"':,..t· .� r�-t-i.-'-•-��. -.--.-t�-'i� .�"l;;
                                                                                                                                                        ,·,::�:;

                                                                                              :.,'"                           •                         :: 1 �
                                                                                                                                                                     :':



                ,-


                                                                           �
                                                                                                                             :t
                                                                                            =--�-·-,----,,,..:a--------="-··--------.....,.:.,..-----          _ ( : . P .
                                   ·:;,                                         -'.:t-i·'.0•"-Declarant /'�µthonze�ltf.rb"gess Server - : •(1 i'
                                                                          .i:,: .                                       . :;�- :"? .fl�'-�"(: �                       /"            �...-f,"'/
     ��
 \��_.::_ ':. ..::� ;.��;,,.. ',                                                                                                                           s
                                          '•                                                 .--���             �                   ,     !L•'""_w--                               �·::--.;;
          .�:::.
          '-c                                  •••                                           :(UY#'.anil Exp,ihi:tion of C1,rtification -,-"/




                                                                                                       ;;'°�'
                                                                                                                    :z; ... ..
                                                                                                                                                            ,,-."'
                                                                                                                                     .. ;'       ?;_:;·,d·
                                                                                                                                             °
   Jasper, Texas 7595·1-;: f:?.• · - • •                                                          ·
                                                     ��.,....-�=.:!:.... �... {�          �:Ji Jdii i:'.'i;�.:              (I:!_- ,_�}�---·�-�--
         Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 7 of 22 PageID #: 10


   '.'CLERKOETIW!ll};_,., >"·.·•S!• ,. ·
   •         ••   •   ••
                           -   ••   :   •.•• ":-··· •. •-... -:+•'   • •   • .•
                                                                                   •
                                                                                  - •
                                                                                          .
                                                                                        •• ••   •
                                                                                                    , ,., ,
                                                                                                    • - • } •
                                                                                                                    ,.,r� Ql.liASiflli�Of>.,�1
                                                                                                                --· -; ::..   ..   !    • •                  •



   Kathy Kent, District Clerk
                                                                                                                                                                      -   .   • ........--.   . .:   • ••••·


                                                                                                                                                                 SCOTT W. STOVER
   121 N. Austin, Room 202                                                                                                                                             POBOX480
   Jasper, Texas 75951                                                                                                                                            JASPER TX 75951
   409-384-2721                                                                                                                                                       409-384-3463

                                                                                                     CAUSE NO. 37801
                                                                   THESTATEOFTEXAS
                                             CITATION E.ORFERSONAL SERVICE
                                                 _�.��·.if<,� .�};     -tt?� �t� ii�:i               ii�:                              ;;t�-���·4-�j


 NOTICE TO DEFENDAN�t,.::�r,'qy. -��Y<tb_��u)iueo. ·vou·fila}(�l'n:PJot:,� attorney. If you or your attorney
 do not file a written answe!,·V{!jJi!Jie��l�fwh)h�.sued this ci!,%fiorl'i.9,frf.��i�ifoet(lO;OO) A.M. on the Monday
 �ext following the exfi;�t'i�f<ff �ent�lPOJfi�t� after yo�J.w::i�                                     ·tlii�.fci�!i?n and petition, a default       �!�ed
 Judgment may be taJs,e� 18.Jil;al�s't-yol!�Pt�:- . ��. .;.· � ,_                      ·.:· -£. _)T ,I         .•••<,,t;;.'-11
                                                                                                                              ="_:·,,         ...,



                    ,<:.,·��··" i;,' �i\i).� ff_ J•,'•• :-:_:• -�'                          �." •:                     >.�\;ft -�v,.




      Came to hand on the                     day of                                      , 201_, at
____o'clock              _.M.   and, executed at-------�----------,--=------=-
County, Texas, on the               day of                               , 201_ at             o'clock
_.M., by delivering to the within-named defendant, in person, a true copy of this Citation.
                                           _________________County, Texas

                                                                                  BY: __________________
                                                                                                  Constable/Deputy
Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 8 of 22 PageID Filed
                                                                       #: 11 1/22/2019 11 :05 M
                                                                                                      Kathy Ken
                                                                                                     District C!erl
                                                                                             Jasper County, Texa:

                                                                                              Nancy Horn, Deput:

                                             37801

                             CAUSE NO.     ---------
JASPER N. LONG.                                §           IN THE DISTRICT COURT
                     Plaintiff                 §
                                               §
                                               §
v.                                             §           1ST JUDICIAL DISTRICT
                                               §
                                               §
FAENAS TRANSPORT, LLC.                         §
             Defendant.                        §           JASPER COUNTY, TEXAS



                           PLAINTIFF'S ORIGINAL PETITION

       COMES NOW, Jasper N. Long ("Long"), Plaintiffin the above-entitled and numbered cause,

complaining ofF AENAS Transport, LLC ("FAENAS"), Defendant, and in support would show the

Court as follows:

                                               I.


                              DISCOVERY CONTROL LEVEL

I.     Pursuant to the Texas Rules ofCivil Procedure, discovery shall be conducted in accordance

with Tex. R. Civ. P. 190.3 (Level 2).

                                               II.

                                           PARTIES

2.     Plaintiff, Jasper N. Long, ("Long"), is a citizen of Texas and resident ofJasper County,

Texas, who was the owner ofa warehouse located at the corner ofLy1m and McQueen Street (600

McQueen Street) in Jasper, Texas, (the "warehouse") which was damaged as a result ofDefendant's

actions asserted below, and brings this action on their own beha1t: and on behalfof, and for, the

interests ofall parties who may be or become interested in the warehouse in question.
 Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 9 of 22 PageID #: 12




                                                   III.

3.      Defendant, F AENAS Transport, LLC. (hereafter "Defendant" or "FAENAS"), was and now

is a Utah corporation, or similar entity, offering interstate trucking services with authority to sue and

be sued, which regularly operates in Texas as a common carrier and interstate trucker. FAENAS does

not maintain a regular place of business in Texas, and does not maintain a designated agent on whom

service may be made. Thus, FAENAS may be served under the Texas Long Arm Statute, through its

Utah home office at: 4436 South Orleans Way, West Valley City, UT 84120.

                                                   IV.

                                    JURISDICTION & VENUE

4.      The amount in controversy is within jurisdictional limits of this Court. Plaintiff seeks

monetaiy relief over $100,000.00. Plaintiff seeks da111ages in excess of $600,000.

5.      Jasper County is the proper venue for this action, pursua11t to the Texas Civil Practice and

Remedies Code, Section I 5.002(a)(3) et seq., because the incident related to the loss in question

occurred in Jasper County, Texas.

                                                   V.

                      APPLICABLE FACTS AND CAUSES OF ACTION

6.      At all times relevant to the occurrence in question, Defenda11t FAENAS, including its drivers,

agents, servants and employees, operated an interstate trucking business, with a responsibility to

those which encountered its vehicles to observe all State, Federal and local traffic regulations, a11d to

observe their surrounding as to avoid incidents which might cause damage to life and property. As

an operator of heavy overland transport trucks, FAENAS had a duty to exercise reasonable care to

the public it encounters to avoid foreseeable risk of injury to others, and to property, at any facility



                                                   2
Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 10 of 22 PageID #: 13




where they were providing trucking services, or by which their drivers might transit, or come near

enough to cause harm.

7.      At the time, and on the occasion in question, Defendant FAENAS, including their agents,

servants and employees, were negligent in the course and scope of their efforts to pick up and deliver

goods, and the laces their driver transited when providing those trucking services to the Jasper,

Texas, and vicinity. FAENAS's negligence was the proximate cause of the occurrence in question

and the damages suffered by Plaintiff. A FAENAS truck struck an active electrical power pole or

wires, causing a fire which destroyed the warehouse and its contents owned by Plaintiff at 600

McQueen Street, Jasper, Texas and resulting in the damages asserted herein.

8.      The allegations of negligence, which led to Plaintiffs loss, are plead against Defendant here

by, as follows:

        a.        Defendant FAENAS' s negligence in failing to leave a properly trained and adequately

        qualified driver to handle turning and backing maneuvers of his truck near the premises of

        Long's warehouse in Jasper, Texas;

        b.        Defendant FAENAS's trucker's negligence in failing to properly observe his

        surroundings and adequately review the premises where he was maneuvering his vehicle, on

        and near Long's property in Jasper, Texas, which caused defendant's driver to strike a power

        pole, or power line, stmiing a fire which consumed Long's warehouse. The incident occurred

        on or about June 22, 201 8 causing the damages in question;

        c.        Defendant FAENAS's driver's failure to follow proper safety procedures,

        including improper maneuvering of his transfer truck near a clearly visible electrical

        transmission power pole or line which caused it fall and the resulting in the damages

        incurred in this case,



                                                   3
Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 11 of 22 PageID #: 14




       d.      Defendant FAENAS's failure to properly train its employees regarding safe

       worksite practices, which would have prevented their driver's maneuvering accident and

       the elect1ical fire at the site in question.

       e.      Defendant FAENAS's negligence in failing to provide adequate equipment for its

       trucks (backup carriers and the like) which would have enabled their driver to see the power

       pole or lines in question and avoid the incident which caused the damages in question;

       f.      Defendant FAENAS's failure to properly review and inspect the adequacy of the

       safety equipment on the vehicles its drivers use, which, if properly inspected and maintained,

       would have prevented the incident in question in Jasper County, Texas;

       g.      Defendant F AENAS 's negligence in failing to establish, and/or follow, reasonable

       safety rules and regulations in anticipation of tight vehicle maneuvers near electrical lines

       which would have prevented the striking of the electrical pole or lines in question); and

       h.      Defendant FAENAS 's driver's unlawful departure from the scene where the fire

       started, and failure to immediately report the felling of the power pole or lines, which would

        have prevented, or diminished the extent of danmges to the Long warehouse in question. The

       failure to report its damage to the pole or line invokes violation of Texas statutes for driving

       regulations concerning the reporting of such events and invokes the legal principal of

       "negligence per se" in failing to follow applicable and reasonable trucking safety standards

       and regulations; and
                                                                        J
9.     The damages sustained by Plaintiff are a direct and proximate result of the negligent acts

and/or omissions of Defendant FAENAS.

10.    As a direct result of the above-stated negligence, Plaintiffhas sustained $607,942.00 or more

in damages which were proximately caused by the negligent actions and/or omissions ofDefendant



                                                      4
Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 12 of 22 PageID #: 15




FAENAS. Plaintifftherefore prays for recovery of $607,942.00 or more in damages from FAENAS

as stated herein.

                                                 VI.

                                        PRIVATE NUISANCE

1 1.    Plaintiff had a private interest in its warehouse and Defendant's actions substantially

interfered with Plaintiff's interest in the use and enjoyment ofits warehouse. Specifically, Defendant

created or caused a condition negligently, and as a result, the Plaintiff suffered injury and damages.

                                               VII.

                                            TRESPASS

12.     Plaintiff owned or had a lawful right to possess real property, specifically his warehouse.

Defendant trespassed and caused a light pole or line to trespass into Plaintiff's warehouse, and the

trespass Defendant caused resulted in injury to Plaintiffs right of possession.

                                                VIII.

                                     GROSS NEGLIGENCE

13.    In the alternative, and without waiving the above causes of action, Plaintiff pleads that the

conduct ofDefendant FAENAS constitutes gross negligence or conscious indifference. Defendant's

actions involved an extreme degree of risk, considering the probability and magnitude of the

potential harm to others. Defendant FAENAS had actual subjective awareness of the risk involved

(see factors listed in paragraphs above), but nevertheless proceeded with conscious indifference to

the rights, safety and welfare of others. Furthermore, in violation of Texas "rules of the road" and

statues requiring reporting of an accident, FAENAS's truck driver departed the scene without

reporting the accident, preventing proper notification efforts, which might have prevented or




                                                  5
Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 13 of 22 PageID #: 16




ameliorated the damage caused by the fire, which consumed Plaintiffs warehouse. As such, Plaintiff

is entitled to recovery of exemplaiy or punitive damages as allowed by law.

                                                  IX.

                            CONDITIONS PRECEDENT SATISFIED

14.     Plaintiff has performed all conditions precedent necessaiy to allow recovery.

                                                   X.

                                             DAMAGES

1 5.    By reason of these premises, Plaintiffhas sustained actual damages, as nearly as same can

now be estimated, no part of which has been paid although duly demanded, in the amount of

$607,942.00 for which Plaintiff, Jasper Long's claims relieffrom Defendant FAENAS. Plaintiffalso

seeks exemplary or punitive dainages (as allowed by law), prejudgment interest, post-judgment

interest, and all costs of court through trial ai1d any appeals.

                                                  XI.

                          CLAIM FOR PREJUDGMENT INTEREST

1 6.   Plaintiff is also entitled to prejudgment interest from July 22, 20198, at the prejudgment rate

of interest established by Texas Jaw.

                                                 XII.

                                 REQUESTS FOR DISCLOSURE

1 7.   Under Texas Rnle of Civil Procedure 1 94, Plaintiffs request that Defendant disclose, within

50 days of the service of this request, the information or material described in Rule 1 94.2.




                                                   6
Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 14 of 22 PageID #: 17




                                                XIII.

                                             PRAYER

1 8.   WHEREFORE, PREMISES CONSIDERED, Plaintiffprays that this Court issue a summons

to the Defendant, requiring them to appear, and that this Comt award judgment to Plaintiff, and

against Defendant, including damages of$607,942.00, pre-judgment interest, exemplary orpunitive

damages as allowed by law, post-judgment interest, costs ofcourt, and such other and further relief

to which Plaintiff may show itself to be justly entitled.

       Dated this 221" day of January 2019.




                                               Seale, Stover, & Bisbey
                                               9450 N. Wheeler
                                               P.O. Box 480
                                               Jasper, TX 75951
                                               Telephone: (409) 384-3463
                                               Telefax: (409) 384-3017
                                               Email: swstover@sealestover.com
                                               LOCAL ATTORNEY FOR PLAINTIFF
                                               JASPER N. LONG


                                                                                   /7
                                               l="-"'-".,;'-""'°"-?-�-"-'"'-- _'-.!.'*-f'-f'-'.( �
                                               Dana K. Maitin                        u (/
                                                 .
                                              ,Texas Bai· No.: 13057830
                                               HILL RIVKINS LLP
                                               55 Waugh Dr., Suite 1200
                                               Houston, Texas 77007
                                               Telephone: (713) 457-2287
                                               Telefax: (713) 222-1359
                                               Email: dmartin@hillrivkins.com

                                               ATTORNEYS IN CHARGE FOR PLAINTIFF
                                               JASPER N. LONG



                                                  7
       Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 15 of 22 PageIDFiled
                                                                                #: 1/24/2019
                                                                                    18       2:08 P�
                                                                                                                                                                      Kathy Ken
                                                                                                                                                                     District Cieri
                                                                                                                                                             Jasper County, Texa:

                                                                                                                                                             Cheryl Brown, Deput:




                   . . . ' ·. ·. .   :\"   ... �· .. , '
                                                \            •,•   •:    . .. .. '     ,• : . ,. ·' ... .· .. ·: . .
                                                                                               '•         :,,      '•                              ·., , l

                                                                        REQUEST FOR ISSUANCE OF SERVI CE
Date Requested:          -�------
                         1/24/ 19

Case Number:               37801                                                              Court Description:   1st Judicial District

Type of Instrument to be served:                           Plaintiff ' s Original Petition
                                                                                                                                                             ..
                       SERVICE TO BE ISSUED ON (Please list exactly as the name appears in the pleading to be served)
Issue Service To:             FAENAS Transport,                             u.c
Address of Service: 44J6 S<>t1t:h Orleaus Way:
City, State & Zip:            West Valley City, UT 84120
Agent (IF APPLICABLE)
                                                                             TYPE OF SERVICE TO BE ISSUED:
Non Writs:
   [!I Citation         D Alias Citation D Pluries Citation                                   D Citation by Publication          D Secretary ofStateatatlon
   D Notice             D Precept                          DR      ule    106 Service         O subpoena
Writs:
   D Attachment (Person)                                   D Attachment (Property)            D Attachment (Witness)      D Certiorari
   0 Garnishment (Prej dgment)       u                     D Habeas Corpus                    D Injunction                D Temporary Restraining Order
   D Possession (Person)                                   D Possession (Property)            D Protective Order (Family) D Protective Order(Civil)
   D Scire Facias                                          0 Sequestration                    D Sup.ersedeas
   D Other (Please Describe}:
UPON ISSUANCE OF SERVICE: (CHECK ONE ONLY)

D Send to Sh�riff
Note: Citation(s) to be served by Constable will be RETURNED TO REQUESTOR to make arrangements to deliver and make paymentfornNice
dfrectly with the Constable
0 Civil Process Server (Include the name of the Authorized Person to ptck�up}:
D Call attorney for pick up (Phone Number):
[iJ Mail to attorney at:                                    send by email: kanderson@sealestover . com .
(Pfoi!Se Tndude aulf addressed stamped envefopeJ:


D District Clerk serve by certified mall
ISSUANCE OF SERVICE REQUESTED BY:
Attorney/Party Name:                     Scott W. Stover
Law Firm (if applicable):                Seale, Stover                      &   Bisbey                             Bar Number:   19349400
Address:         P . O . Box 480
                 Jasper, Texas 75951
Phon e Nu mber:     409 184 3463                                             Email Address:
                                                                                              swstover@sea1 estover. com
                                                           ***Service will only be issued upon payment of costs***
Date Fees Paid:         --------             Arnau
                                                  :�
                                                                        Method of Payment:                                         ----------
Signature of Attorney Re9 u esting service: --- - --      � -=     � -------,---------------
                                                   7'"°";�-u'-+--=
                                                                            . C/'
Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 16 of 22 PageID #:Filed194/18/201 9 5:08 Pl
                                                                                                         Kathy Ken
                                                                                                       District C!erl
                                                                                               Jasper County, Texa:

                                                                                             Kathy Fitzwater, Oepu�


                                           CAUSE NO. 37801

 JASPER N. LONG.                                 §           IN THE DISTRICT COURT
                       Plaintiff                 §
                                                 §
                                                 §
 v.                                              §           1ST JUDICIAL DISTRICT
                                                 §
                                                 §
 FAENAS TRANSPORT, LLC.                          §
              Defendant.                         §           JASPER COUNTY, TEXAS



                          PLAINTIFF' S FIRST AMENDED PETITION

         COMES NOW, Jasper N. Long ("Long"), Plaintiffin the above-entitled and numbered cause,

 complaining ofFAENAS Transport, LLC ("FAENAS"), Defendant, and in support would show the

 Court as follows:


                                                 I.


                                 DISCOVERY CONTROL LEVEL

 1.      Pursuant to the Texas Rules of Civil Procedure, discovery shall be conducted in accordance

 with Tex. R. Civ. P . 1 90.3 (Level 2).

                                                 II.

                                              PARTIES

 2.      Plaintiff, Jasper N. Long, ("Long"), is a citizen of Texas and resident of Jasper County,

 Texas, who was the owner of a warehouse located at the comer of Lynn and McQueen Street (600

 McQueen Street) in Jasper, Texas, (the "warehouse") which was damaged as a result of Defendant's

 actions asserted below, and brings this action on their own behalf, and on behalf of, and for, the

 interests of all parties who may be or become interested in the warehouse in question.
Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 17 of 22 PageID #: 20




                                                   III.

 3.      Defendant, FAENAS Transport, LLC. (hereafter "Defendant" or "FAENAS"), was and now

 is a Utah corporation, or similar entity, offering interstate trucking services with authority to sue and

 be sued, which regularly operates in Texas as a common carrier and interstate trucker. FAENAS does

 not maintain a regular place of business in Texas, and does not maintain a designated agent on whom

 service may be made. Thus, FAENAS may be served under the Texas Long Arm Statute, through its

 Utah home office at: 4436 South Orleans Way, West Valley City, UT 84120.

                                                   IV.

                                    JURISDICTION & VENUE

 4.     The amount in controversy is within jurisdictional limits of this Court. Plaintiff seeks

 monetary relief over $ 1 00,000.00. Plaintiff seeks damages in excess of $600,000.

 5.     Jasper County is the proper venue for this action, pursuant to the Texas Civil Practice and

 Remedies Code, Section 1 5 .002(a)(3) et seq., because the incident related to the loss in question

 occurred in Jasper County, Texas.

                                                 . v.
                      APPLICABLE FACTS AND CAUSES OF ACTION

6.      At all times relevant to the occurrence in question, Defendant FAENAS, including its drivers,

agents, servants and employees, operated an interstate trucking business, with a responsibility to

those which encountered its vehicles to observe all State, Federal and local traffic regulations, and to

observe their surrounding as to avoid incidents which might cause damage to life and property. As

an operator of heavy overland transport trucks, FAENAS had a duty to exercise reasonable Care to

the public it encounters to avoid foreseeable risk of injury to others, and to property, at any facility

                                                   13

                                                   2
Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 18 of 22 PageID #: 21




 where they were providing trucking services, or by which their drivers might transit, or come near

 enough to cause harm.

 7.     At the time, and on the occasion in question, Defendant FAENAS, including their agents,

 servants and employees, were negligent in the course and scope of their efforts to pick up and deliver

 goods, and the places their driver transited when providing those trucking services to the Jasper,

 Texas, and vicinity. FAENAS' s negligence was the proximate cause of the occurrence in question

 and the damages suffered by Plaintiff. A FAENAS truck struck an active electrical power pole or

 wires, causing a fire which destroyed the warehouse and its contents owned by Plaintiff at 600

 McQueen Street, Jasper, Texas and resulting in the damages asserted herein.

 8.     The allegations ofnegligence, which led to Plaintiffs loss, are plead against Defendant here

by, as follows:

        a.        Defendant FAENAS 's negligence in failing to leave a properly trained and adequately

        qualified driver to handle turning and bacldng maneuvers of his truck near the premises of

        Long's warehouse in Jasper, Texas;

        b.        Defendant FAENAS's trucker's negligence in failing to properly observe his

        surroundings and adequately review the premises where he was maneuvering his vehicle, on

        and near Long's property in Jasper, Texas, which caused defendant's driver to strike a power

        pole, or power line, starting a fire which consumed Long's warehouse. The incident occurred

        on or about June 22, 201 8 causing the damages in question;

        c.        Defendant FAENAS 's driver's failure to follow proper safety procedures,

        including improper maneuvering of his transfer truck near a clearly visible electrical

       transmission power pole or line which caused it fall and the resulting in the damages

        incurred in this case,



                                                   3
Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 19 of 22 PageID #: 22




       d.      Defendant FAENAS's failure to properly train its employees regarding safe

       worksite practices, which would have prevented their driver's maneuvering accident and

       the electrical fire at the site in question.

       e.      Defendant FAENAS's negligence in failing to provide adequate equipment for its

       trucks (backup carriers and the like) which would have enabled their driver to see the power

       pole or lines in question and avoid the incident which caused the damages in question;

       f.      Defendant FAENAS' s failure to properly review and inspect the adequacy of the

       safety equipment on the vehicles its drivers use, which, ifproperly inspected and maintained,

       would have prevented the incident in question in Jasper County, Texas;

       g.      Defendant FAENAS's negligence in failing to establish, and/or follow, reasonable

       safety rules and regulations in anticipation of tight vehicle maneuvers near electrical lines

       which would have prevented the striking of the electrical pole or lines in question); and

       h.      Defendant FAENAS's driver's unlawful departure from the scene where the fire

       started, and failure to immediately report the felling of the power pole or lines, which would

        have prevented, or diminished the extent ofdamages to the Long warehouse in question. The

       failure to report its damage to the pole or line invokes violation of Texas statutes for driving

       regulations concerning the reporting of such events and invokes the legal principal of

       "negligence per se" in failing to follow applicable and reasonable trucking safety standards

       and regulations; and

9.     The damages sustained by Plaintiff are a direct and proximate result of the negligent acts

and/or omissions of Defendant FAENAS.

10.    As a direct result ofthe above-stated negligence, Plaintiffhas sustained $607,942.00 or more

in damages which were proximately caused by the negligent actions and/or omissions of Defendant



                                                      4
Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 20 of 22 PageID #: 23




 FAENAS. Plaintiff therefore prays for recovery of $607,942.00 or more in damages from FAENAS

 as stated herein.

                                                  VI.

                                         PRIVATE NUISANCE

 11.    Plaintiff had a private interest in its warehouse and Defendant's actions substantially

 interfered with Plaintiffs interest in the use and enjoyment of its warehouse. Specifically, Defendant

 created or caused a condition negligently, and as a result, the Plaintiff suffered injury and damages.

                                               VIL

                                             TRESPASS

 12.    Plaintiff owned or had a lawful right to possess real property, specifically his warehouse.

Defendant trespassed and caused a light pole or line to trespass into Plaintiffs warehouse, and the

trespass Defendant caused resulted in injury to Plaintiffs right of possession.

                                                VIII.

                                      GROSS NEGLIGENCE

13.     In the alternative, and without waiving the above causes of action, Plaintiff pleads that the

conduct of Defendant FAENAS constitutes gross negligence or conscious indifference. Defendant's

actions involved an extreme degree of risk, considering the probability and magnitude of the

potential hann to others. Defendant FAENAS had actual subjective awareness of the risk involved

(see factors listed in paragraphs above), but nevertheless proceeded with conscious indifference to

the rights, safety and welfare of others. Furthermore, in violation of Texas "rules of the road" and

statues requiring reporting of an accident, FAENAS' s truck driver departed the scene without

reporting the accident, preventing proper notification efforts, which might have prevented or




                                                  5
Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 21 of 22 PageID #: 24




 ameliorated the damage caused by the fire, which consumed Plaintiff's warehouse. As such, Plaintiff

 is entitled to recovery of exemplary or punitive damages as allowed by law.

                                                   IX.

                            CONDITIONS PRECEDENT SATISFIED

 14 .    Plaintiff has performed all conditions precedent necessary to allow recovery.

                                                   X.

                                              DAMAGES

 15.     By reason of these premises, Plaintiff has sustained actual damages, as nearly as same can

 now be estimated, no part of which has been paid although duly demanded, in the amount of

 $607,942.00 for which Plaintiff, Jasper Long's claims relieffrom Defendant FAENAS. Plaintiff also

 seeks exemplary or punitive damages (as allowed by law), prejudgment interest, post-judgment

 interest, and all costs of court through trial and any appeals.

                                                  XI.

                           CLAIM FOR PREJUDGMENT INTEREST

 16.    Plaintiff is also entitled to prejudgment interest from July 22, 2018, at the prejudgment rate of

interest established by Texas law.

                                                  XII.

                                 REQUESTS FOR DISCLOSURE

 17.    Under Texas Rule of Civil Procedure 1 94, Plaintiffs request that Defendant disclose, within

5 0 days of the service of this request, the information or material described in Rule 1 94.2.




                                                   6
Case 1:19-cv-00200-MAC Document 1-1 Filed 04/24/19 Page 22 of 22 PageID #: 25




                                                 XIII.

                                               PRAYER

 18.     WHEREFORE, PREMISES CONSIDERED, Plaintiffprays that this Court issue a summons

 to the Defendant, requiring them to appear, and that this Court award judgment to Plaintiff, and

 against Defendant, including damages of $607,942.00, pre-judgment interest, exemplary or punitive

 damages as allowed by law, post-judgment interest, costs of court, and such other and further relief

 to which Plaintiff may show itself to be justly entitled.

        Dated this 22'1 day of January 2019.

                                                Res ctfull s::tt1�!;


                                                                                   I
                                                   /      :

                                                . ...+.-�'j,_<C_J_
                                               •-"-              · �
                                                                   ·J __.._N
                                                                           _��
                                                                             � V_
                                                                                - Y"�
                                                                                    t,_,�kx)   J)0vJ
                                               · Scott W. Stover
                                                 Texas Bar No. 1 9349400
                                                 Seale, Stover, & Bisbey
                                                 9450 N. Wheeler
                                                 P.O. Box 480
                                                 Jasper, TX 75951
                                                 Telephone: (409) 3 84-3463
                                                 Telefax: (409) 384-3 0 1 7
                                                 Email: swstover@sealestover.com
                                                 LOCAL ATTORNEY FOR PLAINTIFF
                                                 JASPER N. LONG
                                                      .· . I       ../        .·
                                                  �    /'
                                                   ,IL�-�
                                               Dana K. Martin
                                                               ·
                                                               �
                                                                 ·
                                                                   ;'




                                               Texas Bar No. : 1 3057830
                                               HILL RIVKINS LLP
                                               55 Waugh Dr., Suite 1200
                                               Houston, Texas 77007
                                               Telephone: (713) 457-2287
                                               Telefax: (713) 222-1359
                                               Email: dmartin@hillrivkins.com

                                               ATTORNEYS IN CHARGE FOR PLAINTIFF
                                               JASPER N. LONG



                                                  7
